                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE



 Nitetek Licensing LLC,
                                                            Case No. 1:20-cv-01751-MN
         Plaintiff,
                                                            Patent Case
         v.
                                                            Jury Trial Demanded
 TVU Networks Corporation,

         Defendant.


                PLAINTIFF’S NOTICE OF DISMISSAL WITH PREJUDICE

       Plaintiff Nitetek Licensing LLC, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, hereby provides notice that it dismisses with prejudice all claims by Plaintiff

against Defendant TVU Networks Corporation. Each party shall bear its own costs, expenses, and

attorneys’ fees.


Dated: March 19, 2021                              Respectfully submitted,

                                                   /s/ David W. deBruin
                                                   David W. deBruin, Esq. (No. 4846)
                                                   GAWTHROP GREENWOOD, PC
                                                   3711 Kennett Pike, Suite 100
                                                   Wilmington, DE 19807
                                                   302-777-5353
                                                   ddebruin@gawthrop.com

                                                    Counsel for Plaintiff
                                                    Nitetek Licensing LLC
SO ORDERED this ________ day of ______________, ______.



                   ________________________________
                   UNITED STATES DISTRICT JUDGE
